John A. Allen, a petitioner for the benefit of the insolvent act, not answering at the call of his petition in this court, his petition was dismissed.
Parkhurst & Ballou now moved the court, to dissolve an order, by the court of common pleas for the county of Providence, staying an execution of that court against the petitioner until further order, made on account of the pendency of the above petition.
The Court, however, refused the motion, on the ground, that they had no power to dissolve such stay granted by the court of common pleas; saying, that the application should be made to that court.